Opinion issued December 13, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00631-CV
                            ———————————
    PRIMORIS ENERGY SERVICES CORPORATION D/B/A SPRINT
                PIPELINE SERVICES, Appellant
                                        V.
                          THOMAS MYERS, Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-46862


                    OPINION ON REHEARING

      Appellee, Thomas Myers, filed a motion for rehearing of our August 30,

2018 opinion and judgment. The parties subsequently notified the Court that they

have settled this matter and that “[n]either party will pursue any further relief in

this Court or in any other court.”      Accordingly, we dismiss the motion for
rehearing, pursuant to the parties’ settlement, but withdraw our opinion and

judgment of August 30, 2018, and issue the following opinion and new judgment

in their stead.

       Appellant, Primoris Energy Services Corporation, doing business as Sprint

Pipeline Services (“Sprint”), challenges the trial court’s judgment, entered after a

jury trial, in favor of Myers in his suit for negligence. In five issues, Sprint

contends that the trial court erred in admitting evidence of medical expenses, the

evidence is factually insufficient to support the jury’s proportionate responsibility

findings, and the evidence is legally and factually insufficient to support the jury’s

negligence finding against Sprint and the damages it awarded to Myers of $2

million for future physical impairment and $500,000 for future pain.

       We affirm, in part, and reverse and remand, in part.

                                    Background

       In his second amended petition, Myers alleged that Sprint, a pipeline

company, secured an easement across his ranch to transport vehicles and

equipment to an adjacent property, on which it was constructing a pipeline. Sprint

hired Montgomery Trucking Company (“Montgomery”) to transport equipment for

the project. And Montgomery hired Justin Thomas Baggett, despite knowing that

he had “numerous unsafe[] traffic violations,” to drive its truck for Sprint.




                                          2
      On January 26, 2014, Baggett attempted to maneuver an 18-wheeler truck

and trailer (“18 wheeler”) loaded with Sprint’s materials through the gate, which

was “entirely too narrow to accommodate the size of the truck,” to Myers’s ranch.

Sprint had two “flagmen employees” assisting Baggett through the driveway.

However, as Baggett reversed the 18-wheeler, he collided into the four-wheeler

vehicle (“four-wheeler”) on which Myers was sitting. As a result, Myers “suffered

a severe four-level cervical disc herniation that impinged on his spinal cord,

requiring a four-level fusion surgery of the cervical spine.” He also “suffers from

severe radiculopathy, neck pain, back pain and related atrophy of the right arm.”

      Myers sued Sprint, Montgomery, and Baggett (the “defendants”) for

negligence. Specifically, in regard to Sprint, Myers alleged that it, “by and through

its agents, representatives, and/or employee spotters,” failed to “properly train its

spotters, agents, representatives and/or employees”; “properly equip its spotters

with communication equipment to properly and clearly communicate with”

Baggett; “properly communicate with the truck driver and . . . warn the truck driver

concerning [Myers] and his four-wheeler”; “warn [Myers] that the truck was

intending on backing up to the area where [he] was sitting on his four-wheeler”;

and “timely build an alternative and safe ingress and egress (driveway) for

[Myers’s] property after having knowledge of the troublesome and dangerous




                                         3
condition of the existing range gate for the 18-wheelers entering and exiting the

property which would have completely avoided this incident.”

      Myers further alleged that the defendants’ negligence proximately caused

damages for past and future pain and suffering, mental anguish, medical expenses,

disfigurement, and physical impairment, as well as past and future economic

damages arising from “costs associated with running his ranch since he is

physically unable to do the work required to run a ranch of [its] size as he ha[d]

done in the past before his injury.”

      Sprint filed an answer, generally denying the allegations and asserting that

the collision was instead caused by the negligence of Myers or others.

      At trial, Myers testified that in 2013, he granted BridgeTex Pipeline LLC

(“BridgeTex”) an easement to construct and operate a pipeline along his

sixty-six-acre ranch in Montgomery, Texas. Sprint was the contractor in charge of

constructing the pipeline, and its only point of access to the easement was through

Myers’s gravel driveway, which had a narrow gate. Although Myers granted

BridgeTex and Sprint access to the driveway, he expressed concern about large

trucks using the gate due to its narrowness, the angle of the approach, and the

elevation drop. He suggested that they build a separate construction entrance that

would better accommodate the vehicles and other equipment, but Sprint and

BridgeTex declined to do so. After a truck, on January 8, 2014, hit Myers’s gate,


                                         4
pulling the frame over and uprooting the concrete foundation, Sprint agreed to

build a separate construction driveway. And, in the meantime, it put “spotters” on

location to guide trucks through the gate.

      On January 26, 2014, Myers drove his four-wheeler to the gate to check on

the progress of the construction of the new driveway. While watching a crew

working on the fence, he heard some “yelling” coming from the gate area. Myers

drove his four-wheeler over to determine what had happened, and he saw that

another 18-wheeler had struck the gate. He stopped his four-wheeler and picked

up his cellular telephone to call the land agent to inform him of what had

happened. Myers explained that, at this time, the 18-wheeler was stationary.

Because its break lights were on and a spotter was nearby, Myers did not believe

that there was any indication that the 18-wheeler would move while he was on his

cellular telephone.

      While standing on his four-wheeler, Myers turned his back to the 18-wheeler

and began to leave a message for the land agent. At that moment, the trailer of the

truck struck his four-wheeler. His head snapped back, and he saw a “flash of

white.” Myers then saw the trailer of the truck continue to move towards him, but

it came to a stop before running him over. He got off of his four-wheeler and

examined his body, not immediately noticing any apparent injuries. Eventually

Myers went inside his home to lay down.


                                             5
      As his adrenaline wore off, Myers noticed paralysis around his neck and

spine. He also began to experience intense pain. Initially, Myers tried to “sleep it

off,” but decided to see a doctor several days later when the pain did not subside.

After some testing, a doctor diagnosed Myers as suffering from six herniated discs

and a compressed spinal cord. To treat these injuries, Myers, in August 2014, had

a four-level disc-fusion surgery, in which four of his six herniated discs were

removed, his spinal cord was “un-pinched, and his vertebrae were fused back

together. Myers explained that the surgery has helped him, but his overall strength

and mobility is still impaired. For example, he cannot lift more than ten pounds of

weight with his right arm, and the muscles in it have greatly atrophied.

      Myers described himself, after having sustained his injuries, as “feeble.”

And he explained that he can no longer run the equipment on his ranch, continue

employment as a body guard, or “ride [his] daughter on his shoulders” as he was

able to do before the collision. Consequently, his property is deteriorating because

he cannot maintain it as he did previously. Before the collision, he maintained the

ranch by clearing and mowing the lawns and pastures, repairing fences, and

servicing the vehicles and other heavy equipment. After the collision, although

Myers is able to use a riding lawn mower, he cannot operate the heavy equipment

needed to cut, rake, bale, haul, and stack hay. And he cannot perform most of the

other regular work around the ranch. However, Myers is still able to drive a


                                          6
vehicle and operate a gun range on his property. And he does not need any nursing

or other personal care.

      Dr. Nilesh Kotecha, a board-certified neurosurgeon, testified that he

performed Myers’s four-level fusion surgery. After physically examining Myers

and reviewing his MRI, Kotecha diagnosed him as suffering from “multilevel

cervical disc herniations and . . . [a] spinal cord compression.” He also noted that

Myers’s MRI revealed some pre-existing, chronic degeneration in his neck. But

Kotecha ultimately determined that the severe, acute injuries were caused by the

collision.

      In August 2014, Dr. Kotecha performed a four-level fusion surgery on

Myers’s cervical spine, which involved removing four of his herniated discs,

un-pinching his spinal cord, and then fusing his vertebrae back together with

spacers and bone taken from his sternum. He explained that he left two of Myers’s

herniated discs untreated because a five-level fusion is considerably more

extensive and those discs were not compressing Myers’s spinal cord. He further

explained that although the surgery was successful, Myers will experience

limitation in his range of motion, will not be able to bend and twist his neck “as

much as he would otherwise,” and should not lift more than 20 to 30 pounds. And

while Myers’s muscle atrophy could improve with therapy, any atrophy resulting

from permanent nerve damage will not improve.


                                         7
      Dr. Kotecha further testified that Myers, at his follow-up visit in February

2015, did not require any prescription pain medicine. Moreover, his surgical

wound had healed nicely, and he had “good” range of motion of his cervical spine.

In regard to Myers’s medical expenses, Kotecha explained that the surgery he

performed on Myers was medically necessary and the bills from the surgery were

“reasonable and customary.”

      James Evans, an accident reconstructionist, testified that he took statements

from the witnesses to the collision, gathered data from the scene, and inspected the

vehicles to determine the facts surrounding the collision in this case. He has

reconstructed many collisions involving tractor-trailers, such as the 18-wheeler in

the collision in the instant case, and has significant experience with all-terrain

vehicles like the one Myers was on at the time of the collision. Evans explained

that there is ample evidence available to reconstruct the collision in this case,

including: a photograph that Myers took of the 18-wheeler after it hit his gate,

photographs from after the collision that show tire marks and damage to the

vehicles, and information regarding the dimensions of and damage to the vehicles.

      Evans input the data that he had collected into a computer-aided drafting

program to draw the scene to scale and reconstruct the collision. He opined that

Baggett reversed without first exiting the 18-wheeler to check his surroundings and

that Sprint’s spotters did not do their job to warn Baggett of any hazards


                                         8
obstructing his path. Evans further opined that Myers was in “small part” to blame

for the collision. However, he attributed primary fault to Baggett and Sprint’s

spotters. Specifically, Evans explained that spotters are placed on site to assist a

driver when he does not have full visibility and to warn others in the area to avoid

collisions.

      Darrell Hurst, a ranch-hand expert who manages a 250-acre ranch in

Navasota, Texas, testified that Myers’s fences, pastures, creek, equipment, cattle,

and pecan trees require daily maintenance.      Thus, Myers would need to hire

someone who knows how to build and maintain fences, care for cattle, perform

mechanical work and carpentry, and maintain river banks, barns, and trees. This

type of work requires heavy lifting and operation of heavy machinery, in excess of

30 pounds. In Hurst’s opinion, to maintain his ranch, Myers would need to hire

someone to work on it six days per week for eight hours per day. He further

opined that a reasonable hourly rate for this type of labor is $20 per hour. Hurst

explained that when he toured Myers’s ranch, it was in a state of “disarray.” The

pastures and fences had not been maintained, and the creek bed had overflowed

and damaged a portion of the barbed-wire fencing that contains Myers’s cattle.

However, Hurst acknowledged that he was not aware of the condition of Myers’s

ranch prior to the collision.




                                         9
      Baggett testified that he was employed by Montgomery and drove the

18-wheeler that hit Myers on January 26, 2014. He explained that there were two

spotters from Sprint assisting him that day: one spotter was stationed outside of

Baggett’s window and a second one, whom Baggett could not see, was stationed

behind the trailer of the 18-wheeler. The spotter stationed outside of his window

told Baggett that “he could see everything back there.” That same spotter is the

person who told him to stop the 18-wheeler because he had “rubbed the gate.”

After he was told that he had hit the gate, Baggett kept his foot on the brake

without moving the 18-wheeler for one to two minutes. He drove off only after the

spotter told him that he was “clear.” Baggett further explained that the 18-wheeler

did not make any “beeping” sound or other noise when it reversed. He had to rely

on the spotters, who were not using flags or noisemakers, to guide him. And no

one informed him that the trailer had hit Myers until he received a telephone call

approximately 30 minutes later.

      Diana M. Dooley testified by deposition that, in 2014, she was the Director

of the Business Office for Spring Central Hospital, where Myers had his surgery.

She is familiar with the billing practices of that facility and also has an extensive

background in hospital billing. Dooley explained that, for his four-level fusion

surgery, Myers was charged $201,570.54. She then opined that those charges were

reasonable for the type of surgery performed on him.


                                         10
      James S. Bryan, a safety professional for Sprint at the time of the collision,

testified by deposition that Sprint does not require their spotters to undergo any

special training because it is a “common sense task.” And he noted that Myers

declined medical attention immediately following the collision.

      Cecil Wyatt, a pipeline inspector who was working on Myers’s property at

the time of the collision, testified by deposition that on the day of the collision, he

heard a “commotion” and went over to the gate. When he arrived, he saw Myers

sitting on his four-wheeler with the bumper of the truck “up against” it.

      Dr. Jerry Bob Blacklock, a board-certified neurosurgeon, testified that, in his

opinion, the necessity of Myers’s four-level fusion surgery did not arise from the

January 2014 collision. Instead, he opined that Myers would have needed the

surgery at some point in the future, regardless of the collision because he suffered

from arthritic degenerations, i.e., “bone spurs” that press on the spinal cord and are

not caused by a traumatic injury. From Blacklock’s review of Myers’s imaging

tests, he concluded that Myers did not have any herniated discs in his cervical

spine. And he opined that Myers’s initial motor and neurologic exams were

inconsistent with an individual who had experienced a recent spinal cord injury.

      Dr. Blacklock further testified that he is familiar with the costs associated

with a four-level fusion surgery and the charges associated with Myers’s surgery

were not reasonable. First, he reviewed a bill from L2 Surgical regarding the


                                          11
hardware that was put into Myers’s spine for $33,195. Blacklock opined that this

amount was unreasonable and the hardware should have cost between $3,000 and

$5,000, at a maximum. Next, he reviewed a bill from Spring Central Hospital,

where Myers had his surgery, in the amount of $201,570.54. Blacklock opined

that this bill was also unreasonable and the cost for a four-level fusion surgery

should have been $40,000, at a maximum. He then reviewed a bill from Dr.

Kotecha, the surgeon who performed Myers’s surgery, for $68,587.09. Blacklock

opined that this charge was also not reasonable and should have cost no more than

$3,000 to $16,000. Finally, he reviewed a bill from Sentry Neuromonitoring, LLC

for the monitors used during Myers’s surgery for $6,075.00.          And Blacklock

opined that this amount was approximately three times what he would expect to be

charged for that type of equipment.

      Richard Baratta, Ph. D., a biomedical engineering expert, testified that, from

his review of the evidence in this case, the 18-wheeler could not have struck Myers

at a speed of greater than three miles per hour. And he explained that a contact

speed of three miles per hour or less was insufficient to herniate discs in a cervical

spine unless there were pre-existing injuries present.

      The jury found that the negligence of Sprint, Baggett, and Myers

proximately caused Myers’s injuries. It attributed sixty-four percent of the liability

to Sprint, thirty-five percent to Baggett, and one percent to Myers. And the jury


                                         12
awarded Myers damages in the amount of $315,000 for past medical expenses,

$15,000 for past physical pain, $500,000 for future physical pain, $50,000 for

future mental anguish,1 $75,000 for past physical impairment, and $2,000,000 for

future physical impairment. The trial court entered judgment on the verdict against

Sprint and Montgomery.2         Sprint filed post-trial motions for a judgment

notwithstanding the verdict, to modify the verdict, and for a new trial, which were

all denied. Montgomery paid its portion of the judgment, and Sprint appealed.

                           Sufficiency of the Evidence

      In its first, second, and fourth issues, Sprint contends that the evidence is

legally and factually insufficient to support the jury’s negligence finding against

Sprint and its damages award to Myers of $2 million for future physical

impairment and $500,000 for future pain. In its fifth issue, Sprint argues that the

evidence is factually insufficient to support the jury’s proportionate-responsibility

findings.

Standard of Review

      We will sustain a legal-sufficiency, or “no-evidence,” challenge if the record

shows one of the following: (1) a complete absence of evidence of a vital fact;

(2) rules of law or evidence bar the court from giving weight to the only evidence


1
      The jury declined to award Myers damages for past mental anguish.
2
      The parties stipulated that Baggett was acting within the course and scope of his
      employment with Montgomery at the time of the collision.
                                         13
offered to prove a vital fact; (3) the evidence offered to prove a vital fact is no

more than a scintilla; or (4) the evidence establishes conclusively the opposite of

the vital fact. City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005). In

conducting a legal-sufficiency review, a “court must consider evidence in the light

most favorable to the verdict, and indulge every reasonable inference that would

support it.” Id. at 822. The term “inference” means:

      In the law of evidence, a truth or proposition drawn from another
      which is supposed or admitted to be true. A process of reasoning by
      which a fact or proposition sought to be established is deduced as a
      logical consequence from other facts, or a state of facts, already
      proved . . . .

Marshall Field Stores, Inc. v. Gardiner, 859 S.W.2d 391, 400 (Tex. App.—

Houston [1st Dist.] 1993, writ dism’d w.o.j.) (quoting BLACK’S LAW DICTIONARY

(5th ed. 1979)).

      If there is more than a scintilla of evidence to support the challenged finding,

we must uphold it.       Formosa Plastics Corp. USA v. Presidio Eng’rs &

Contractors, Inc., 960 S.W.2d 41, 48 (Tex.1998). “[W]hen the evidence offered to

prove a vital fact is so weak as to do no more than create a mere surmise or

suspicion of its existence, the evidence is no more than a scintilla and, in legal

effect, is no evidence.” Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex.

2004) (internal quotations omitted). However, if the evidence at trial would enable

reasonable and fair-minded people to differ in their conclusions, the trier-of-fact


                                         14
must be allowed to do so. City of Keller, 168 S.W.3d at 822. “A reviewing court

cannot substitute its judgment for that of the trier-of-fact, so long as the evidence

falls within th[e] zone of reasonable disagreement.” Id.

      When an appellant challenges the factual sufficiency of the evidence, we

view all of the evidence in a neutral light and set aside the finding only if it is so

contrary to the overwhelming weight of the evidence as to be clearly wrong and

manifestly unjust. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). The

factfinder is the sole judge of the witnesses’ credibility, and it may choose to

believe one witness over another; a reviewing court may not impose its own

opinion to the contrary. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d

757, 761 (Tex. 2003).

Liability

      In its first issue, Sprint argues that the evidence is legally and factually

insufficient to support the jury’s finding that Sprint was negligent and 64%

responsible for Myers’s injuries because he submitted a negligent-activity claim to

the jury, there is no evidence that Sprint’s spotters acted negligently at the time of

the collision, and any inference that they did act negligently is “rendered no

evidence” by equally probable inferences that they did not act negligently.

      The elements of a negligence cause of action consist of the “existence of a

legal duty, a breach of that duty, and damages proximately caused by the breach.”


                                         15
Gharda USA, Inc. v. Control Sols., Inc., 464 S.W.3d 338, 352 (Tex. 2015) (internal

quotations omitted). “A general contractor in control of the premises may be liable

for two types of negligence in failing to keep the premises safe: that arising from

an activity on the premises, and that arising from a premises defect.” United

Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 470 (Tex. 2017) (quoting Clayton W.

Williams, Jr., Inc. v. Olivo, 952 S.W.2d 523, 527 (Tex. 1997)). “Negligence and

premises liability claims . . . are separate and distinct theories of recovery,

requiring plaintiffs to prove different, albeit similar, elements to secure judgment

in their favor.” Id. at 471 (citing Del Lago Partners, Inc. v. Smith, 307 S.W.3d

762, 775–76 (Tex. 2010)). “Underpinning the distinctions between these claims is

the principle that ‘negligent activity encompasses a malfeasance theory based on

affirmative, contemporaneous conduct by the owner that caused the injury, while

premises liability encompasses a nonfeasance theory based on the owner’s failure

to take measures to make the property safe.’” Levine, 537 S.W.3d at 471–72

(quoting Del Lago, 307 S.W.3d at 776 (footnotes omitted)); see also Sampson v.

Univ. of Tex. at Austin, 500 S.W.3d 380, 388 (Tex. 2016) (“When distinguishing

between a negligent activity and a premises defect, this Court has focused on

whether the injury occurred by or as a contemporaneous result of the activity

itself—a negligent activity—or rather by a condition created by the activity—a

premises defect.”). For a negligent-activity theory, a plaintiff generally need only


                                        16
submit a general-negligence question to the jury, which is insufficient to support

recovery in a premises-defect case. Id. at *4–5.

      Here, the trial court, at Myers’s request, submitted a general negligence

question to the jury.     Thus, only theories of negligent activity, not premises

liability, are at issue. Sprint does not assert that it owed no duty to Myers in regard

to its spotters who assisted Baggett in navigating the 18-wheeler when it hit Myers.

Rather, it argues that it cannot be liable for negligence in this case because there is

no evidence of any contemporaneous negligent activity by the spotters, “much less

[of] an affirmative act of malfeasance,” but only equally plausible inferences that

amount to no evidence.

      The evidence in the record supports a reasonable inference that the spotters

breached their duty to exercise reasonable care in communicating with Baggett as

he maneuvered the 18-wheeler and warning any bystanders about the 18-wheeler’s

movement.3 Specifically, Baggett was not able to see anything behind him as he


3
      To the extent that Sprint argues that the alleged action, or inaction, of one of its
      spotters leading up to the collision was not sufficiently contemporaneous with the
      collision to support a claim for negligent-activity, the argument is without merit.
      The record reveals that, at most, one to two minutes passed from the time that
      Baggett hit the gate to the time that he drove away. Any action, or inaction, by a
      spotter would have occurred during that time frame and, thus, “[i]mmediately
      prior” to the collision. See Tex. Dep’t of Transp. v. Ramming, 861 S.W.2d 460,
      464–65 (Tex. App.—Houston [14th Dist.] 1993, writ denied) (explaining “injuries
      suffered . . . did not arise from the ‘absence, condition, or malfunction’ of a traffic
      signal,” but immediately after technician disconnected power source to traffic light
      and accident occurred while reconnecting it); but see Oncor Elec. Delivery Co. v.
      Murillo, 449 S.W.3d 583, 592 (Tex. App.—Houston [1st Dist.] 2014, pet. denied)
                                            17
was backing up the 18-wheeler, and he relied on the spotter outside of his window

to guide him. This spotter had told Baggett that “he could see everything back

there.” There was a second spotter standing behind the trailer whom Baggett could

not see. After Baggett hit the gate, he did not move for approximately one to two

minutes, during which time Myers drove up on his four-wheeler. At this time,

Myers took a photograph of the trailer’s contact with the gate. And the second

spotter is visible in this photograph, standing behind the 18-wheeler, but in front of

Myers. At some point, before the spotter who could “see everything” gave Baggett

the “all-clear” to drive off, the trailer of the 18-wheeler struck Myers.           This

evidence constitutes sufficient circumstantial evidence that supports the jury’s

negligence finding against Sprint in regard to the acts or omissions of its spotters.4

      Sprint’s argument that the “equal inference rule” nullifies any alleged

evidence of its negligence is without merit. “Circumstantial evidence can establish

actual knowledge but such evidence must ‘either directly or by reasonable

inference’ support that conclusion.” Suarez v. City of Tex. City, 465 S.W.3d 623,

634 (Tex. 2015) (quoting City of Corsicana v. Stewart, 249 S.W.3d 412, 415 (Tex.


      (holding negligence not contemporaneous where utility company’s last action
      regarding transformer that shocked plaintiff “more than a month
      before . . . injury”).
4
      To the extent that Sprint argues that Myers must prove an affirmative act of
      malfeasance, as opposed to an omission on the part of Sprint’s spotters, to support
      liability, the argument is without merit because negligence may be established by
      acts or omissions. E.g., Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex. 2017).
                                          18
2008)). However, “when circumstances are equally consistent with either of two

facts, neither fact may be inferred.” City of Keller, 168 S.W.3d at 814 (quoting

Tubelite, a Div. of Indal, Inc. v. Risica & Sons, Inc., 819 S.W.2d 801, 805 (Tex.

1991)).

      Sprint argues that because it is equally plausible that the spotters acted

reasonably and cleared the area before Myers drove up, the inference that the

spotters acted negligently in performing their duties is “rendered” no evidence by

the equal inference rule. However, this is not an equally plausible inference when

considered in light of the evidence that Baggett was relying on the spotters to

navigate the 18-wheeler, the spotter next to Baggett said he could see everything

behind the 18-wheeler, and a picture that Myers took immediately before the

collision shows that the second spotter was standing between him and the 18-

wheeler.   Regardless, even assuming a reasonable inference could have been

deduced in Sprint’s favor, choosing “among opposing reasonable inferences” is a

determination for the jury, which is “entitled to consider the circumstantial

evidence, weigh witnesses’ credibility, and make reasonable inferences from the

evidence it chooses to believe.” Lozano v. Lozano, 52 S.W.3d 141, 149 (Tex.

2001) (Phillips, C.J., concurring to, and dissenting from, per curiam opinion on

behalf of majority).




                                       19
      Accordingly, we hold that the evidence is legally and factually sufficient to

support the jury’s negligence finding against Sprint.

      We overrule Sprint’s first issue.

Physical Impairment

      In its second issue, Sprint argues that the evidence is factually insufficient to

support the jury’s award of $2 million to Myers for future physical impairment

because    his   “ranch-hand     damages       model”   improperly     presented    an

economic-damages model to the jury when only non-economic damages are proper

for physical impairment. Sprint ultimately concedes that there is some evidence of

future physical impairment aside from the “ranch-hand damages model.”

      In reviewing the factual sufficiency of a damages award, we consider all the

evidence that bears on the challenged category of damages, even if the evidence

also relates to another category of damages. Golden Eagle, 116 S.W.3d at 773.

The fact-finder generally has discretion to award damages within the range of

evidence presented at trial. Gulf States Utils., Co. v. Low, 79 S.W.3d 561, 566

(Tex. 2002). It may not, however, “arbitrarily assess an amount neither authorized

nor supported by the evidence presented at trial.” First State Bank v. Keilman, 851

S.W.2d 914, 930 (Tex. App.—Austin 1993, writ denied). A rational basis for the

calculation must exist. Id.




                                          20
      Damages are measured by the question and instruction given in the court’s

charge. Equistar Chems. L.P. v. Dresser-Rand Co., 240 S.W.3d 864, 868 (Tex.

2007). In this case, the trial court asked the jury to determine an amount that

would reasonably compensate Myers for past medical expenses, past and future

physical pain, past and future mental anguish, and past and future physical

impairment. It specifically instructed the jury to consider each element separately

and to “not award any sum of money on any element if [it] ha[d] otherwise, under

some other element, awarded a sum of money for the same loss” in order to

prevent compensation “twice for the same loss.” And we presume that the jury

followed the charge. Golden Eagle, 116 S.W.3d at 771 (noting unless record

demonstrates otherwise, appellate courts must presume jury followed instructions

given in charge).

      Because the charge in this case did not define “physical impairment,” we

measure the sufficiency of the evidence against the commonly-understood meaning

of the term. Barnhart v. Morales, 459 S.W.3d 733, 745 (Tex. App.—Houston

[14th Dist.] 2015, no pet.). The commonly-understood meaning of “physical” is

“of or relating to the body.” Id. (internal quotations omitted). And “impair” is

commonly understood to mean “to diminish in quantity, value, excellence, or

strength.” Id. (internal quotations omitted). “More generally, Texas courts have

recognized that physical impairment damages can compensate for physical injuries


                                        21
that affect the plaintiff’s activities or lead to loss of enjoyment of life.” Id. (citing

Golden Eagle, 116 s.W.3d at 765–67).

      Sprint concedes that “nothing was wrong with the charge.” However, it

asserts that Myers improperly asked the jury to award economic damages for

future physical impairment during closing argument when he asked the jury to

award $1.5 million based on his “ranch-hand damages model.” However, Sprint

did not object to this jury argument at trial and, therefore, any challenge to the

impropriety of the argument is waived. See Phillips v. Bramlett, 288 S.W.3d 876,

883 (Tex. 2009) (“Appellate complaints of improper jury argument must ordinarily

be preserved by timely objection and request for an instruction that the jury

disregard the improper remark.”). And this is certainly not the type of incurable

argument that may be raised for the first time on appeal as it could have easily

been cured by an “instruction from the court or retraction of the argument” had

Sprint alerted the trial court to the alleged error. See Living Ctrs. of Tex., Inc. v.

Peñalver, 256 S.W.3d 678, 681 (Tex. 2008).            Regardless, “[s]tatements from

lawyers as to the law do not take the place of instructions from the judge as to the

law.” Columbia Rio Grande Healthcare, L.P. v. Hawley, 284 S.W.3d 851, 862

(Tex. 2009).

      Myers presented evidence of future disfigurement, which was not separately

submitted to the jury. Disfigurement can include surgical scars, even if they are in


                                           22
a location usually covered by clothing, or anything else that “impairs the

appearance of a person, or that which renders unsightly, misshapen or imperfect, or

deforms in some manner.” Figueroa v. Davis, 318 S.W.3d 53, 64 (Tex. App.—

Houston [1st Dist.] 2010, no pet) (quoting Doctor v. Pardue, 186 S.W.3d 4, 18

(Tex. App.—Houston [1st Dist.] 2005, pet. denied)); see also Diamond Offshore

Servs., Ltd. v. Williams, 510 S.W.3d 57, 76–77 (Tex. App.—Houston [1st Dist.]

2015) (affirming award of $350,000 for future disfigurement where plaintiff

suffered from “foot drop” due to nerve damage, could not extend his toes, dragged

his foot when he walked, and suffered from noticeable limp), rev’d on other

grounds, 542 S.W.3d 539 (Tex. 2018). The evidence in this case reveals that

Myers has surgical scarring with the risk that he could have to undergo more

surgery, and, thus, become further scarred in the future. Moreover, the jury heard

testimony from Myers and Dr. Kotecha of muscle atrophy in Myers’s right arm

due to nerve damage from the injury. At trial, Myers took off his jacket and

showed the jury that, compared to his left arm, his right arm was diminished and

shrunken from the injuries he sustained. He could not lift more than ten pounds

with his right arm. And although Dr. Kotecha testified that the atrophy could

possibly improve with therapy, he explained that it would not improve if there was

permanent nerve damage.




                                        23
      There is also evidence of Myers’s future loss of earning capacity, which was

not separately submitted to the jury. Before his injuries, Myers worked many jobs,

including as an ironworker, mechanic, “hotshot” driver, and bodyguard. And he

operated a gun range on his property. Due to his diminished strength and mobility,

the jury could have reasonably inferred that Myers could no longer work many of

these jobs, particularly that of a bodyguard, in the future.

      Myers Further submitted evidence generally of his loss of enjoyment of life,

which is the most common type of future physical-impairment damage and

includes anything that extends “beyond any pain, suffering, mental anguish, lost

wages, or diminished earning capacity.” Golden Eagle, 116 S.W.3d at 772. He

was only 45 years old at the time of trial, but testified that his injuries have made

him “feeble” and he has had to “completely and totally re-adjust” his life. As a

result of his injuries, he no longer has full range of mobility in his neck. And the

injuries have altered his “regular interaction” with his 10-year-old daughter, whom

he cannot let run up and hug him and he cannot carry on his shoulders. Myers is

not able to coach her soccer team or participate in activities with her as he had

done before.

      Further, Myers testified that he can no longer perform much of the

day-to-day maintenance on his ranch that he used to handle on his own and was




                                          24
taught how to do by his grandfather, from whom he inherited the ranch.5 As a

result, Myers’s ranch was deteriorating. He can use a riding lawn mower and

perform some tasks, but he cannot operate and service the heavy equipment needed

to cut, rake, bale, haul, and stack hay and to do most of the other regular work

around the ranch. Myers described the impact of his injuries as effectively robbing

him of his once active lifestyle and turning him “into an old man.”

      Sprint argues that the award of damages for future physical impairment is

insupportable because Myers, at the time of trial, had resumed many of his daily

activities, did not complain of pain, and had not been back to a doctor. However,

the jury heard the above-discussed testimony, and it was within its province to

determine what weight to give the testimony in reaching its determination. See

Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998) (“The court of

appeals is not a fact finder” and “may not pass upon the witnesses’ credibility or

substitute its judgment for that of the jury, even if the evidence would clearly

support a different result”).

       Aside from its attack on Myers’s “ranch-hand damages model,” Sprint does

not address how the remainder of Myers’s evidence is insufficient to support the

award for future physical impairment. Instead, Sprint cites to several cases in

5
      Sprint’s challenge is only to the economic-damages “model” presented by Hurst in
      an attempt to quantify non-economic damages through expert testimony. It
      concedes that “[p]hysical impairment damages can compensate a plaintiff for not
      being able to work, and the lost satisfaction therefrom.”
                                         25
support of its assertion that “the jury’s award is out of line with awards from other

cases.” But “[a]n award of future damages in a personal injury case is always

speculative.” Pipgras v. Hart, 832 S.W.2d 360, 365 (Tex. App.—Fort Worth

1992, writ denied). And “[m]atters of pain and suffering, mental anguish, physical

impairment, and loss of consortium are necessarily speculative, and . . . particularly

within the jury’s province to resolve . . . and determine the amounts attributable

thereto.” Lanier v. E. Founds., Inc., 401 S.W.3d 445, 455 (Tex. App.—Dallas

2013, no pet.).

      “Because the measure of damages in a personal injury case is not subject to

precise mathematical calculation, each case must be measured by its own facts, and

considerable latitude and discretion are vested in the jury.” U-Haul Int’l, Inc. v.

Waldrip, 322 S.W.3d 821, 855–56 (Tex. App.—Dallas 2010), rev’d in part on

other grounds, 380 S.W.3d 118 (Tex. 2012). Therefore, comparison with other

cases or amounts of verdicts is “generally of little or no help.” Id. at 856. And, as

Sprint admits, other courts of appeals have upheld significant awards for physical

impairment. E.g., id. (affirming $5 million award for future physical impairment);

Casas v. Paradez, 267 S.W.3d 170, 189–90 (Tex. App.—San Antonio 2008, pet.

denied) (affirming $7 million award for physical impairment, not specifying past

or future); Gen. Motors Corp. v. Burry, 203 S.W.3d 514, 554–55 (Tex. App.—Fort




                                         26
Worth 2006, pet. denied) (affirming $3.5 million award for future physical

impairment).

      Even viewing the evidence without the “ranch-hand damages model,”6 we

conclude that the jury’s award for future physical impairment is not so contrary to

the overwhelming weight of the evidence as to be clearly wrong and manifestly

unjust. Accordingly, we hold that the evidence is factually sufficient to support the

jury’s award of damages for future physical impairment.

      We overrule Sprint’s second issue.

Future Pain

      In its fourth issue, Sprint argues that the evidence is legally and factually

insufficient to support the jury’s award of $500,000 in damages for future physical

pain to Myers because he presented no evidence of future medical expenses, he did

not complain about pain, and his doctor did not prescribe pain medication for him.

      A plaintiff may recover for future physical pain if a jury can reasonably infer

that he will feel physical pain in the future. See Figueroa, 318 S.W.3d at 62–63.

And physical pain may be established by circumstantial evidence.              Id. “The

process of awarding damages for amorphous, discretionary injuries such as mental

6
      Because we conclude that factually-sufficient evidence aside from the “ranch-hand
      damages model” supports the jury’s award, we need not address Sprint’s argument
      that the model was improperly considered as part of the jury’s future physical
      impairment award. See TEX. R. APP. P. 44.1. Similarly, we need not address
      Sprint’s claim that the trial court erred in admitting Hurst’s expert testimony. See
      id.
                                           27
anguish or pain and suffering is inherently difficult because the alleged injury is a

subjective, unliquidated, nonpecuniary loss.” Id. at 62 (quoting HCRA of Tex., Inc.

v. Johnston, 178 S.W.3d 861, 871 (Tex. App.—Fort Worth 2005, no pet.)). “Once

the existence of some pain . . . has been established, there is no objective way to

measure the adequacy of the amount awarded as compensation, which is generally

left to the fact finder.” Id. (quoting Pentes Design, Inc. v. Perez, 840 S.W.2d 75,

80 (Tex. App.—Corpus Christi 1992, writ denied)). Accordingly, the fact finder

“is given a great deal of discretion in awarding an amount of damages it deems

appropriate for pain and suffering.” Id. at 62–63 (quoting Johnston, 178 S.W.3d at

871).

        Here, the evidence demonstrates that Myers’s injuries included six

cervical-disc herniations and a compressed spinal cord. Even after his four-level

fusion surgery, two of his herniated discs remained untreated.          Dr. Kotecha

testified that he “hopes” the remaining two discs will heal on their own, but there is

no guarantee that they will, and it could take up to four years for them to heal.

Further, while Myers did not need any prescription pain medications at his last

follow-up visit with Kotecha, his lifting of anything heavier than 20-30 pounds or

any repetitive bending, twisting, or lifting motions, which would be normal actions

for someone living on a ranch or with a young child, could subject him to further

injury. And if the two untreated discs do not heal, Myers could need additional


                                         28
surgeries to correct them. Even Sprint’s own expert, Dr. Blacklock, opined that

Myers will continue to experience pain in the future, although he disputed that

Myers’s injuries were caused by the collision.

      The record in this case reveals that Myers will continue, within a reasonable

probability, to experience pain in the future. That he did not require prescription

pain medicine at the time of trial or that surgery in the future is not guaranteed

does not negate the jury’s finding of future physical pain in this case.7             See

Figueroa, 318 S.W.3d at 63–64 (risk of future surgery sufficient to support award

of future pain and suffering); PNS Stores, Inc. v. Munguia, 484 S.W.3d 503, 518

(Tex. App.—Houston [14th Dist.] 2016, no pet.) (upholding award for damages for

future pain and suffering even though doctor “could not say with certainty exactly

how long [plaintiff’s] injuries would last or predict with certainty whether they

would be permanent,” where “no witness expressed doubt that [plaintiff] would

continue to suffer physical pain in the future”). Accordingly, we hold that the

evidence is legally and factually sufficient to support the jury’s award of damages

for future pain. See Figueroa, 318 S.W.3d at 62–63 (explaining jury “is given a

great deal of discretion in awarding an amount of damages it deems appropriate for

pain and suffering”).


7
      There is no basis in the law or record in support of Sprint’s assertion that Myers’s
      failure to seek recovery for future medical expenses negates the inference that he
      could experience pain requiring, and then resulting from, a surgery in the future.
                                           29
      We overrule Sprint’s fourth issue.

Apportionment Findings

      In its fifth issue, Sprint argues that the evidence is factually insufficient to

uphold the jury’s proportionate liability finding because it is “undisputed that

Myers drove his four-wheeler to within 70 feet of the gate” before the collision, did

not tell anyone he was there, saw the 18-wheeler had its brake lights on, “and

nevertheless turned away to talk on his cell phone.”

      “[T]he jury is given wide latitude in determining the negligent parties’

proportionate responsibility.” Jackson v. Williams Bros. Constr. Co., 364 S.W.3d

317, 325 (Tex. App.—Houston [1st Dist.] 2011, pet. denied). “[W]e may set aside

the jury’s determination of proportionate responsibility only if the finding is so

against the great weight and preponderance of the evidence that it is clearly wrong

and unjust.” Id. And, “[e]ven if the evidence could support a different percentage

allocation, we may not substitute our judgment for that of the jury.” Id.

      In its reply brief, Sprint concedes that this argument is “a corollary argument

to the equal inference rule discussed” in regard to its challenge to the jury’s

liability finding, which we overruled. Because the evidence supporting the jury’s

negligence finding is factually sufficient, we further hold that the evidence

supporting the jury’s assignment of 64% responsibility to Sprint is also sufficient.

      We overrule Sprint’s fifth issue.


                                           30
Medical Expenses

      In its third issue, Sprint argues that the trial court erred in admitting and

excluding certain evidence regarding the billing practices at Spring Central

Hospital because it is relevant to the “reasonableness” of Myers’s medical

expenses.

      The decision to admit or exclude evidence lies within the sound discretion of

the trial court. Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 234

(Tex. 2007).   A trial court abuses its discretion if it acts in an arbitrary or

unreasonable manner or without reference to guiding rules or principles. Bowie

Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002). We will uphold a trial

court’s evidentiary ruling if any legitimate ground supports the ruling, even if the

ground was not raised in the trial court. Hooper v. Chittaluru, 222 S.W.3d 103,

107 (Tex. App.—Houston [14th Dist.] 2006, pet. denied). And we will not reverse

an erroneous evidentiary ruling unless the error probably caused the rendition of an

improper judgment or prevented a proper presentation of the appeal. See TEX. R.

APP. P. 44.1(a); Sw. Elec. Power Co. v. Burlington N. R.R., 966 S.W.2d 467, 474

(Tex. 1998). In determining whether the erroneous admission or exclusion of

evidence probably resulted in the rendition of an improper judgment, we review

the entire record, and, “[t]ypically, a successful challenge to a trial court’s

evidentiary rulings requires the complaining party to demonstrate that the


                                        31
judgment turns on the particular evidence excluded or admitted.”           Interstate

Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001). Ordinarily, we

will not reverse a judgment because a trial court erroneously excluded evidence if

the evidence in question is cumulative and not controlling on a material issue

dispositive to the case. Id.

      “In addition to any other limitation under law, recovery of medical or health

care expenses incurred is limited to the amount actually paid or incurred by or on

behalf of the claimant.” TEX. CIV. PRAC. & REM. CODE § 41.0105 (Vernon 2014).

In a Medicare Part B case, the Texas Supreme Court first interpreted this statutory

language and ultimately determined that the introduction into evidence of the total

amounts initially billed by healthcare providers was error because federal law

prohibits them from charging Medicare patients more than Medicare deems

reasonable. Haygood v. De Escabedo, 356 S.W.3d 390, 392, 398–99 (Tex. 2011).

Specifically, although the health care providers billed Haygood for $110,069.12,

they had no right to recover this amount under federal law, pursuant to Medicare,

and they ultimately adjusted their bill downward, reducing the total amount owed

by Haygood to $27,739.43. Id. at 392. The supreme court interpreted the “actually

paid and incurred” language of section 41.0105 to mean “expenses that have been

or will be paid, and exclud[ing] the difference between such amount and charges

the service provider bills but has no right to be paid.” Id. at 396–97. Thus, it held


                                         32
that the trial court had erred in admitting evidence of the original amounts charged

where the healthcare providers were not legally entitled to be paid those amounts

and the probative value of the evidence was substantially outweighed by the

confusion it was likely to generate. Id. at 398. The court explained that “only

evidence of recoverable medical expenses is admissible at trial.” Id. at 399.

      In part of its third issue, Sprint argues that, in contravention of Haygood, the

trial court erred in admitting evidence of the amount charged to Myers as opposed

to the amount actually paid or “written off.”       However, the factual scenario

presented in this case is substantively distinguishable from Haygood in that

Myers’s bill was not limited by Medicare, but was instead assigned to MedFin, a

“factoring” company. “Factoring is a process by which a business sells to another

business, at a . . . discount, its right to collect money before the money is paid.”

Houston Lighting & Power Co. v. City of Wharton, 101 S.W.3d 633, 636 (Tex.

App.—Houston [1st Dist.] 2003, pet. denied). It is “a financing tool that reduces

the amount of working capital a business needs by reducing the delay between the

time of sale and the receipt of payment.” Id.

      In contrast to Haygood, there is no evidence in this case that there was a

contract in place that prohibited Spring Central Hospital from charging Myers for

the full value of the services rendered or preventing MedFin, as an assignee of

Spring Central Hospital, from collecting the full value of the services rendered.


                                         33
See Amigos Meat Distribs., L.P. v. Guzman, 526 S.W.3d 511, 524–25 (Tex.

App.—Houston [1st Dist.] 2017, pet. denied) (rejecting similar claims in a

factoring case); Katy Springs & Mfg. v. Favalora, 476 S.W.3d 579, 601–02 (Tex.

App.—Houston [14th Dist.] 2015, pet. denied) (same). There is similarly no

evidence in the record that Myers was not liable for payment in full for the bill,

regardless of whether Spring Central Hospital or MedFin ultimately accepted less

than full payment. See Big Bird Tree Serv. v. Gallegos, 365 S.W.3d 173, 177 (Tex.

App.—Dallas 2012, pet. denied) (holding indigent plaintiff who received medical

care free of charge entitled to recover damages for full amount billed where no

evidence of contract prohibiting hospital from charging full value and evidence

demonstrated patient required to pay if obtained recovery in law suit).

      Accordingly, we hold that the trial court did not err in admitting evidence of

the full amount of the bill that Spring Central Hospital charged to Myers.

      In the remaining portion of its third issue, Sprint argues that the trial court

erred in excluding a portion of the deposition testimony of Dooley, the former

Director for the Business Office of Spring Central Hospital, regarding the

hospital’s practice of “mark[ing] up the bills by 400%,” “usually accept[ing]

25-40% of the amount charged,” and having “negotiated a 40% rate with MedFin”

before it performed any services for Myers. Sprint asserts that this evidence

should have been admitted for the jury to consider in assessing the reasonableness


                                         34
of Myers’s medical expenses. Myers asserts that “the size of the discount is not

relevant to the reasonableness of the expenses.” However, Dooley’s excluded

testimony establishes that Spring Central Hospital charged Myers in excess of

$200,000 for his surgery when it had already negotiated to accept $80,711 for the

surgery from MedFin in exchange for assignment of Myers’s bill. Thus, this

evidence should have been admitted as relevant to the issue of the reasonableness

of the medical expenses for Myers’s surgery charged by Spring Central Hospital.

Accordingly, we hold that the trial court erred in excluding it.

      Further, because Dooley worked in the billing department at Spring Central

Hospital, the jury likely would have given her testimony more weight than that of

Dr. Blacklock, who was a defense-paid expert and the only witness to opine that

the expenses were unreasonable.8 See Chittaluru, 222 S.W.3d at 111 (“[H]ired

experts risk being perceived by the jury as interested in providing testimony

helpful to the party paying them.”). Accordingly, we further hold that the trial

court’s error in excluding Dooley’s testimony was harmful. See id. at 111–12.


8
      For similar reasons, we are unpersuaded by Myers’s argument, in his
      post-submission briefing, that the trial court “could have properly excluded” this
      evidence as cumulative of Dr. Blacklock’s testimony or because “the risk of
      confusing or misleading the jury substantially outweighed the evidence’s
      probative value.” Dooley’s testimony, as a fact witness and the employee who
      created the bills for Spring Central Hospital, that she marked up bills by 400% is
      unique from the testimony of Blacklock that, in his expert opinion, the fees
      charged by Spring Central Hospital were unreasonable. The testimony is not so
      confusing as to outweigh its probative value in this case. See TEX. R. EVID. 403.

                                          35
      We sustain, in part, Sprint’s third issue.

                                     Conclusion

      We reverse, in part, the portion of the trial court’s judgment awarding Myers

damages for past medical expenses, and we remand the case to the trial court for a

new trial on the issue of past medical expenses.9 We affirm the remainder of the

trial court’s judgment.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Keyes, and Higley.




9
      See Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 86 (Tex. 1992)
      (remanding to trial court for “new trial on the issue of lost profits”); Jackson v.
      Gutierrez, 77 S.W.3d 898, 904 (Tex. App.—Houston [14th Dist.] 2002, no pet.)
      (remanding limited damages issues). Cf. Whitaker v. Rose, 218 S.W.3d 216, 224
      (Tex. App—Houston [14th Dist.] 2007, no pet.) (remanding “all of the damage
      awards” where awards not separable).
                                          36